Citation Nr: 1730827	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 6, 2015, and in excess of 20 percent thereafter, for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1977 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

In April 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

Also as an initial matter, the Board notes that in a July 2016 rating decision, the RO denied service connection for a left forearm disorder and a respiratory disorder. The Veteran filed a timely notice of disagreement (NOD) with that decision in September 2016, but he has not yet been issued a statement of the case (SOC). Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See October 2016 notice letter to Veteran (acknowledging the receipt of his NOD to the July 2016 rating decision).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, a remand is not necessary at this time.


FINDING OF FACT

1.  Prior to March 6, 2015, the Veteran's hemorrhoids did not result in persistent bleeding with secondary anemia or fissures. 

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's hemorrhoids have ever resulted in symptomatology not contemplated by the rating schedule.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 6, 2015, and in excess of 20 percent thereafter, for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.

The Veteran's claim for higher disability evaluation is a downstream issue, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  As such, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for hemorrhoids by a February 2013 rating decision, and assigned a noncompensable rating effective May 11, 2012.  He disagreed with the rating assigned and filed a notice of disagreement in March 2013.  In April 2016, the Board remanded the claim for further development.  In May 2016, the Veteran was granted an increased rating of 10 percent effective May 11, 2012, and a rating of 20 percent effective March 6, 2015.

Diagnostic Code 7336 evaluates hemorrhoids, external or internal.  A 10 percent rating is assigned when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  However, as the Veteran has been assigned a 20 percent rating effective March 5, 2015, a higher schedular rating is not possible under Diagnostic Code 7336, and it will therefore not be discussed further.

In December 2012, the Veteran was afforded a VA examination.  After interviewing the Veteran and conducting a physical examination, the examiner reported that the Veteran had mild or moderate hemorrhoids with occasional pain and bleeding.  However, there was no finding of fissures or anemia on physical examination.

The Veteran's medical records show that on March 6, 2015, his physician reported that he had an anal fissure.  This constitutes the first evidence of record of the presence of anal fissure during the course of the Veteran's appeal.

At the October 2015 hearing, the Veteran testified that his hemorrhoids result in spotting about three times per month.  He testified that he had large fissures and constantly used medications.  The examiner indicated that the Veteran's hemorrhoids caused no functional limitations and did not impact his ability to work.

In May 2016, the Veteran was afforded another VA examination.  After interviewing the Veteran and conducting a physical examination, the examiner reported that the Veteran had mild or moderate hemorrhoids with intermittent pain and spotting.  The examiner indicated that the Veteran's hemorrhoids caused no functional limitations and did not impact his ability to work.

In March 2017, the Veteran was seen by Dr. Henry L. Underwood, III.  He reported that he continued to have rectal pain and bleeding.

VA examination reports and VA treatment records have been reviewed, but as described, neither shows that the Veteran's hemorrhoids resulted in either anemia or fissures prior to March 6, 2015.

Based on the evidence of record, a rating in excess of 10 percent prior to March 6, 2015 is not warranted for the Veteran's hemorrhoids as they were not shown to result anemia or fissures.

Accordingly, a schedular rating in excess of 10 percent prior to March 6, 2015, and in excess of 20 percent afterwards, for the Veteran's hemorrhoids is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).







ORDER

A rating in excess of 10 percent prior to March 6, 2015, and in excess of 20 percent afterwards, for hemorrhoids is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


